DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               PEOPLE’S TRUST INSURANCE COMPANY,
                            Appellant,

                                    v.

           JAVIER MATURANA and MADELINE MARTINEZ,
                         Appellees.

                              No. 4D18-1447

                           [February 7, 2019]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE 17-020737 (09).

   Kathryn L. Ender of Cole, Scott & Kissane, P.A., Miami, and Brett R.
Frankel and Jonathan M. Sabghir, Deerfield Beach, for appellant.

   Kenneth R. Duboff of Duboff Law Firm, North Miami, for appellees.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.